Citation Nr: 0731252	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2. Entitlement to a 10 percent evaluation based on multiple 
non-compensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in September 2006; a transcript of the 
hearing is associated with the claims file.

In December 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  At a February 2004 audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

3.  At an April 2007 audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.
CONCLUSIONS OF LAW

1. The criteria for entitlement to a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 
and Tables VI, VII (2007).

2. The criteria for a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities are not met.  
38 C.F.R. § 3.324 (2003), (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for bilateral hearing loss 
in August 2003.  The decision issued in April 2004 granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating evaluation, effective August 4, 
2003.  The veteran thereafter appealed with respect to the 
initially assigned disability rating.  The Board notes that 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for bilateral 
hearing loss in August 2003, prior to the issuance of the 
April 2004 rating decision.  An additional VCAA letter was 
sent in June 2004 that advised him of VA's duties to notify 
and assist as relevant to his initial rating claim, and 
notified the veteran of the evidence necessary to 
substantiate a higher initial rating, in accordance with 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2007) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in August 2003 and 
June 2004 advised him of the evidence necessary to establish 
service connection, and what evidence VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Additionally, the June 2004 letter 
informed him of what evidence was needed to substantiate his 
initial rating claim, namely that the evidence must show that 
his service-connected disability had become worse.  Moreover, 
in January 2007, the veteran was provided with additional 
notification pertinent to the evidence necessary to 
substantiate a disability rating and effective date in 
accordance with Dingess/Hartman, supra.

Pertinent to the fourth element, only the June 2004 letter 
advised the veteran that, if he had any evidence in his 
possession that pertained to his claims to send it to VA.  
However, although the August 2003 notice did not meet the 
fourth element, the letter informed the veteran that 
additional information or evidence was needed to support his 
claim, asked him to send the information or evidence to VA, 
and provided examples of the types of evidence, both medical 
and lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claims.  
 
Thus, the Board concludes that, having received a VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Additionally, subsequent to the June 2004 VCAA notice, the 
veteran's claims were readjudicated and statements of the 
case and a rating decision issued, thereby providing the 
veteran with opportunities to respond to the remedial VCAA 
notice prior to the appeal reaching the Board.  
Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  In fact, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's private treatment 
records and VA examination reports dated in February 2004 and 
April 2007 were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
identified no additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

Further, the veteran was afforded VA examinations in February 
2004 and April 2007.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claims without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected disability.

A. Bilateral hearing loss

The veteran's service-connected bilateral hearing loss is 
assigned a noncompensable evaluation pursuant to 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).  At his September 
2006 hearing, the veteran contended that his symptomology is 
worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.  

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2007).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The veteran submitted his original claim for service 
connection in August 2003 and appealed the initial rating in 
May 2004.  He was afforded a VA examination in February 2004.  
At this examination, he was diagnosed with mild high 
frequency sensorineural hearing loss in the right ear and 
moderate mixed hearing loss in the left ear.  The pure tone 
thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
25
45
35
LEFT

30
40
70
70

The average decibel loss was 34 decibels in the right ear and 
52 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  Using Table VI, these 
audiometric test results show the veteran had Level I hearing 
acuity in both ears.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level I hearing acuity in the right ear combined with Level I 
hearing acuity in the left ear results in a noncompensable 
disability rating.  Id.  Therefore, in the April 2004 rating 
decision, an initial noncompensable evaluation for the 
veteran's hearing loss disability was assigned.  Such rating 
decision is now on appeal.  

In compliance with the Board's December 2006 remand, in April 
2007, the veteran was again afforded a VA audiological 
evaluation.  At this examination, the veteran was diagnosed 
with mild to moderate sensorineural hearing loss in the right 
ear and mild to severe sensorineural hearing loss in the left 
ear.  Pure tone thresholds, in decibels, were as follows:

	



HERTZ




1000
2000
3000
4000
RIGHT

35 
35
55
50
LEFT

35
60
75
80

Pure tone thresholds averaged a 43.75-decibel loss in the 
right ear and a 62.5-decibel loss in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and 96 percent in the left ear.  These 
audiometric test results equate to Level I hearing acuity in 
the right ear and Level II hearing acuity in the left ear, 
using Table VI.  Id.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level I hearing acuity 
combined with Level II hearing acuity results in a 
noncompensable disability rating.  Id.

Therefore, the Board finds that the requirements for a 
compensable evaluation are not met based on the demonstrated 
levels of hearing impairment.  The Board acknowledges the 
veteran's statements that his bilateral hearing loss has 
increased in severity, and thus, warrants a compensable 
rating; however, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2007).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss, that doctrine is not applicable in this appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the veteran's claim of entitlement to an initial 
compensable rating must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

B.  Assignment of a 10 percent evaluation based on multiple 
non-compensable, service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2003).  
This regulation went into effect on December 3, 1975.

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of noncompensable service-connected 
disabilities.  Thus, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In the present 
case, in a March 2007 rating decision, the veteran was 
assigned a rating evaluation of 10 percent for service-
connected tinnitus, effective August 4, 2003.  Therefore, as 
the veteran has been assigned a compensable evaluation for at 
least one service-connected disability for the entire appeal 
period, 38 C.F.R. § 3.324 is no longer for consideration with 
regard to the veteran's claims.


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.

Entitlement to a 10 percent evaluation based on multiple non-
compensable, service-connected disabilities is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


